Exhibit 10.1

 

 

 

 

LOGO [g429900ex10cov.jpg]

LOAN AGREEMENT

dated as of

August 11, 2017

among

PERKINELMER, INC.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

Table Of Contents

 

          Page   ARTICLE I Definitions      1  

SECTION 1.01.

   DEFINED TERMS      1  

SECTION 1.02.

   CLASSIFICATION OF LOANS AND BORROWINGS      23  

SECTION 1.03.

   TERMS GENERALLY      23  

SECTION 1.04.

   ACCOUNTING TERMS; GAAP      24   ARTICLE II The Credits      24  

SECTION 2.01.

   COMMITMENTS      24  

SECTION 2.02.

   LOANS AND BORROWINGS      24  

SECTION 2.03.

   REQUESTS FOR INITIAL BORROWING      25  

SECTION 2.04.

   [INTENTIONALLY OMITTED]      26  

SECTION 2.05.

   [INTENTIONALLY OMITTED]      26  

SECTION 2.06.

   [INTENTIONALLY OMITTED]      26  

SECTION 2.07.

   FUNDING OF BORROWINGS      26  

SECTION 2.08.

   INTEREST ELECTIONS      26  

SECTION 2.09.

   TERMINATION AND REDUCTION OF COMMITMENTS      27  

SECTION 2.10.

   REPAYMENT OF LOANS; EVIDENCE OF DEBT      28  

SECTION 2.11.

   PREPAYMENT OF LOANS      28  

SECTION 2.12.

   FEES      29  

SECTION 2.13.

   INTEREST      29  

SECTION 2.14.

   ALTERNATE RATE OF INTEREST      30  

SECTION 2.15.

   INCREASED COSTS      30  

SECTION 2.16.

   BREAK FUNDING PAYMENTS      31  

SECTION 2.17.

   TAXES      32  

SECTION 2.18.

   PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS      35  

SECTION 2.19.

   MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS      37  

SECTION 2.20.

   [INTENTIONALLY OMITTED]      37  

SECTION 2.21.

   [INTENTIONALLY OMITTED]      37  

SECTION 2.22.

   [INTENTIONALLY OMITTED]      37  

SECTION 2.23.

   [INTENTIONALLY OMITTED]      37  

SECTION 2.24.

   DEFAULTING LENDERS      37   ARTICLE III Representations and Warranties     
38  

SECTION 3.01.

   EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS      38  

SECTION 3.02.

   AUTHORIZATION; NO CONTRAVENTION      38  

SECTION 3.03.

   GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS      38  

SECTION 3.04.

   BINDING EFFECT      38  

SECTION 3.05.

   FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT; NO INTERNAL CONTROL EVENT
     39  

SECTION 3.06.

   LITIGATION      39  

SECTION 3.07.

   NO DEFAULT      39  

SECTION 3.08.

   OWNERSHIP OF PROPERTY; LIENS      39  

SECTION 3.09.

   ENVIRONMENTAL COMPLIANCE      39  

SECTION 3.10.

   INSURANCE      40  

SECTION 3.11.

   TAXES      40  

SECTION 3.12.

   ERISA COMPLIANCE      41  



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

          Page  

SECTION 3.13.

   SUBSIDIARIES; EQUITY INTERESTS      42  

SECTION 3.14.

   MARGIN REGULATIONS; INVESTMENT COMPANY ACT      42  

SECTION 3.15.

   DISCLOSURE      42  

SECTION 3.16.

   COMPLIANCE WITH LAWS      42  

SECTION 3.17.

   INTELLECTUAL PROPERTY; LICENSES, ETC      42  

SECTION 3.18.

   [INTENTIONALLY OMITTED]      43  

SECTION 3.19.

   ANTI-CORRUPTION LAWS AND SANCTIONS      43  

SECTION 3.20.

   EEA FINANCIAL INSTITUTION      43   ARTICLE IV Conditions      43  

SECTION 4.01.

   EFFECTIVE DATE      43  

SECTION 4.02.

   FUNDING DATE      44   ARTICLE V Affirmative Covenants      44  

SECTION 5.01.

   FINANCIAL STATEMENTS      44  

SECTION 5.02.

   CERTIFICATES; OTHER INFORMATION      45  

SECTION 5.03.

   NOTICES      47  

SECTION 5.04.

   PAYMENT OF OBLIGATIONS      47  

SECTION 5.05.

   PRESERVATION OF EXISTENCE, ETC      47  

SECTION 5.06.

   MAINTENANCE OF PROPERTIES      48  

SECTION 5.07.

   MAINTENANCE OF INSURANCE      48  

SECTION 5.08.

   COMPLIANCE WITH LAWS      48  

SECTION 5.09.

   BOOKS AND RECORDS      48  

SECTION 5.10.

   INSPECTION RIGHTS      48  

SECTION 5.11.

   USE OF PROCEEDS      48  

SECTION 5.12.

   APPROVALS AND AUTHORIZATIONS      49   ARTICLE VI Negative Covenants      49
 

SECTION 6.01.

   LIENS      49  

SECTION 6.02.

   INVESTMENTS      50  

SECTION 6.03.

   INDEBTEDNESS      52  

SECTION 6.04.

   FUNDAMENTAL CHANGES      53  

SECTION 6.05.

   DISPOSITIONS      54  

SECTION 6.06.

   RESTRICTED PAYMENTS      55  

SECTION 6.07.

   CHANGE IN NATURE OF BUSINESS      55  

SECTION 6.08.

   TRANSACTIONS WITH AFFILIATES      56  

SECTION 6.09.

   BURDENSOME AGREEMENTS      56  

SECTION 6.10.

   USE OF PROCEEDS      56  

SECTION 6.11.

   FINANCIAL COVENANTS      56  

SECTION 6.12.

   AMENDMENTS OF ORGANIZATION DOCUMENTS      56  

SECTION 6.13.

   ACCOUNTING CHANGES      56  

SECTION 6.14.

   SPECULATIVE TRANSACTIONS      57   ARTICLE VII Events of Default and Remedies
     57  

SECTION 7.01.

   EVENTS OF DEFAULT      57  

 

2



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

          Page  

SECTION 7.02.

   REMEDIES UPON EVENT OF DEFAULT      60   ARTICLE VIII The Administrative
Agent      60   ARTICLE IX Miscellaneous      62  

SECTION 9.01.

   NOTICES      62  

SECTION 9.02.

   WAIVERS; AMENDMENTS      64  

SECTION 9.03.

   EXPENSES; INDEMNITY; DAMAGE WAIVER      65  

SECTION 9.04.

   SUCCESSORS AND ASSIGNS      66  

SECTION 9.05.

   SURVIVAL      70  

SECTION 9.06.

   COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION      71  

SECTION 9.07.

   SEVERABILITY      71  

SECTION 9.08.

   RIGHT OF SETOFF      71  

SECTION 9.09.

   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      72  

SECTION 9.10.

   WAIVER OF JURY TRIAL      72  

SECTION 9.11.

   HEADINGS      72  

SECTION 9.12.

   CONFIDENTIALITY      73  

SECTION 9.13.

   USA PATRIOT ACT      74  

SECTION 9.14.

   INTEREST RATE LIMITATION      74  

SECTION 9.15.

   NO ADVISORY OR FIDUCIARY RESPONSIBILITY      74  

SECTION 9.16.

   ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS      74
 

 

3



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

          Page   SCHEDULES:      

Schedule 2.01

   – Commitments   

Schedule 3.01

   – Existence, Qualification and Power   

Schedule 3.05

   – Material Indebtedness   

Schedule 3.13

   – Subsidiaries and Equity Investments   

Schedule 6.01

   – Existing Liens   

Schedule 6.03

   – Existing Indebtedness    EXHIBITS:      

Exhibit A

   – Form of Assignment and Assumption   

Exhibit B

   – [Intentionally Omitted]   

Exhibit C

   – [Intentionally Omitted]   

Exhibit D

   – [Intentionally Omitted]   

Exhibit E

   – List of Closing Documents   

Exhibit F-1

   – [Intentionally Omitted]   

Exhibit F-2

   – [Intentionally Omitted]   

Exhibit G-1

   – Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)   

Exhibit G-2

   – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)   

Exhibit G-3

   – Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
  

Exhibit G-4

   – Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)   

Exhibit H-1

   – Form of Borrowing Request   

Exhibit H-2

   – Form of Interest Election Request   

Exhibit I

   – Form of Note   

Exhibit J

   – Form of Compliance Certificate   

 

4



--------------------------------------------------------------------------------

LOAN AGREEMENT (this “Agreement”) dated as of August 11, 2017 among PERKINELMER,
INC., the LENDERS from time to time party hereto and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, in the amount of $200,000,000 as of the Effective Date, as the same may
be reduced or terminated pursuant to Section 2.09.

“Aggregate Material Subsidiaries” means, as of any date of determination,
Immaterial Subsidiaries that, in the aggregate for all such Immaterial
Subsidiaries, had (a) total assets, determined in accordance with GAAP, as of
the last day of the fiscal quarter most recently ended prior to the date of such
determination, exceeding $50,000,000 or (b) gross revenues, determined in
accordance with GAAP, for the period of four consecutive fiscal quarters most
recently ended prior to the date of such determination, exceeding $50,000,000.
For purposes of the calculations to be made pursuant to the preceding sentence,
(i) any Immaterial Subsidiary having negative gross revenues for any relevant
period shall be deemed to have gross revenues of $0 for such period and (ii) any
Immaterial Subsidiary having negative total assets on any date shall be deemed
to have total assets of $0 on such date.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate



--------------------------------------------------------------------------------

for any day shall be based on the LIBO Rate at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means, at any time, all laws, rules, and regulations of
any jurisdiction applicable to the Borrower or its Subsidiaries at such time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentage of any
Lender shall be a percentage equal to a fraction the numerator of which is such
Lender’s outstanding principal amount of the Loans and the denominator of which
is the aggregate outstanding principal amount of the Loans of all Lenders,
giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the ticking fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Ticking Fee Rate”, as the case may be,
based upon the ratings by Moody’s, S&P and Fitch, respectively, applicable on
such date to the Index Debt:

 

    

Index Debt Ratings

(Moody’s/S&P/Fitch)

   Ticking Fee
Rate     Eurocurrency
Spread     ABR
Spread  

Category 1:

   A3/A-/A- or higher      0.10 %      1.00 %      0 % 

Category 2:

   Baa1/BBB+/BBB+      0.125 %      1.125 %      0.125 % 

Category 3:

   Baa2/BBB/BBB      0.15 %      1.25 %      0.25 % 

Category 4:

   Baa3/BBB-/BBB-      0.20 %      1.375 %      0.375 % 

Category 5:

   Ba1/BB+/BB+      0.225 %      1.625 %      0.625 % 

Category 6:

   Ba2/BB/BB or lower      0.25 %      1.75 %      0.75 % 

For purposes of the foregoing, (i) if none of Moody’s, S&P nor Fitch shall have
in effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then Category 6 shall be
in effect; (ii) if only one of Moody’s, S&P or Fitch provides a rating for the
Index Debt, the Category corresponding to such rating shall be in effect;
(iii) if the ratings established or deemed to have been established by Moody’s,
S&P and Fitch for the Index Debt shall fall within different Categories and
(x) two Categories are equal and higher than the third, the higher Category
shall be in effect, (y) two Categories are equal and lower than the third, the
lower Category shall be in effect or (z) no Categories are equal, the
intermediate Category shall be in effect; (iv) if only two ratings from Moody’s,
S&P and Fitch are available and the ratings established or deemed to have been
established by such two rating

 

2



--------------------------------------------------------------------------------

agencies for the Index Debt shall fall within different Categories, the Category
then in effect shall be based on the higher of the two ratings unless one of the
two ratings is two or more Categories lower than the other, in which case the
Category then in effect shall be determined by reference to the Category next
below that of the higher of the two ratings; and (v) if the ratings established
or deemed to have been established by Moody’s, S&P or Fitch for the Index Debt
shall be changed (other than as a result of a change in the rating system of
Moody’s, S&P or Fitch), such change shall be effective as of the date on which
it is first announced by the applicable rating agency, irrespective of when
notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.02 or otherwise. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s, S&P or
Fitch shall change, or if all three rating agencies shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 1, 2017, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period beginning on the Effective Date and
ending on the Commitment Expiration Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Banks’ Pro Rata Share” means, as of any date of determination, an amount equal
to the product of (a) the net proceeds from a sale of assets being applied to
the payment or prepayment of Pari Passu Debt pursuant to the applicable section
of the applicable document governing Pari Passu Debt multiplied by (b) a
fraction, the numerator of which is the aggregate outstanding principal amount
of the Loans and the denominator of which is the aggregate outstanding principal
amount of all Pari Passu Debt.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means PerkinElmer, Inc., a Massachusetts corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof, provided that the full faith and credit of the United States of America
is unconditionally pledged in support thereof;

(b) deposits, time deposits, eurodollar time deposits or overnight bank deposits
with, or insured certificates of deposit or bankers’ acceptances of, any
commercial bank that (i) (A) is a Lender or (B) is organized under the laws of
the United States of America, any state thereof or the District of Columbia or
is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the

 

4



--------------------------------------------------------------------------------

Federal Reserve System, or under the laws of a foreign country in which a
Subsidiary making such deposits operates its business and (ii) (A) has combined
capital and surplus of at least $500,000,000 or (B) whose senior unsecured debt
is rated at least A-1 by S&P and at least P-1 by Moody’s (provided that such
deposits may be made in any commercial bank organized under the laws of a
foreign country not satisfying the requirements of (ii)(A) or (ii)(B) to the
extent deposits with such foreign bank do not exceed $250,000 outstanding at any
time and the aggregate amount of all deposits made pursuant to this proviso do
not exceed $2,000,000 outstanding at any time);

(c) commercial paper in an aggregate amount of no more than $2,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, or carrying an equivalent rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days with respect to securities issued or fully guaranteed or insured by
the United States government;

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s;

(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;

(g) obligations of other Persons with maturities of two years or less from the
date of acquisition, rated at least AA by S&P and Aa2 by Moody’s; and

(h) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (g) of this
definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee

 

5



--------------------------------------------------------------------------------

on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934) becomes, or obtains rights (whether by
means of warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
directly or indirectly, of 30% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis;

(b) the board of directors of the Borrower shall cease to consist of a majority
of Continuing Directors; or

(c) a “change of control” or any comparable term under, and as defined in, any
Indebtedness of the Borrower with an outstanding principal amount in excess of
the Threshold Amount shall have occurred, except for so long as the Borrower is
not required to prepay or repurchase or offer to prepay or repurchase such
Indebtedness as a result of such event.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans on the Funding Date, expressed as an amount representing the
maximum aggregate amount of such Lender’s Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

“Commitment Expiration Date” means the earliest of (i) 3:00 p.m., New York City
time, on December 31, 2017, (ii) the closing of the EML Acquisition with the use
of the Loans, (iii) the date that is twenty (20) days following the closing of
the EML Acquisition without the use of the Loans, (iv) the public announcement
of the abandonment of the EML Acquisition by the Borrower (or any of its
Affiliates) and (v) the termination of the EML Sale Agreement prior to closing
of the EML Acquisition or the termination of the Borrower’s (or any of its
Affiliates’) obligations under the EML Sale Agreement to consummate the EML
Acquisition in accordance with the terms thereof.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit J.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, with respect to any Person and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following without duplication and to the extent
deducted in calculating such Consolidated Net Income: (i) total Federal, state,
foreign or other income or franchise taxes for such period, (ii) Consolidated
Interest Expense, (iii) depreciation and amortization expense, (iv) non-cash
stock-based

 

6



--------------------------------------------------------------------------------

compensation expense, (v) any extraordinary, unusual or non-recurring expenses,
losses and charges, including (V) impairment charges, (W) any restructuring
charges or restructuring reversals, (X) any loss from Dispositions or the sales
of assets outside the ordinary course of business, (Y) acquisition-related
costs, including charges for the sale of inventories revalued at the date of
acquisition and in-process research and development acquired, and the
amortization of acquisition related intangible assets and (Z) amortization or
write-off of debt discount and debt issuance costs and commissions, discounts,
debt refinancing costs and commissions and other fees and charges associated
with Indebtedness, and (vi) all other non-cash charges and expenses including
gain or loss adjustment related to the Borrower’s pension and post-retirement
plans for the difference between expected and actual actuarial assumptions and
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains (including any gain from Dispositions or the sales
of assets outside of the ordinary course of business), (iii) income tax credits
(to the extent not netted from income tax expense) and (iv) all other non-cash
income and gains.

“Consolidated Interest Coverage Ratio” means, for the Borrower and its
Subsidiaries for each period of four consecutive fiscal quarters, the ratio of
Consolidated EBITDA to Consolidated Interest Expense, in each case, for such
period; provided that for purposes of calculating Consolidated EBITDA of the
Borrower and its Subsidiaries for any period, and, without duplication to the
extent included or excluded in the calculation of Consolidated EBITDA, (A) the
Consolidated EBITDA of any Person acquired by the Borrower or its Subsidiaries
during such period or after such period and on or prior to the date of
determination shall be included on a pro forma basis for such four fiscal
quarter period (assuming the consummation of such acquisition and the incurrence
or assumption of any Indebtedness in connection therewith occurred on the first
day of such four fiscal quarter period) if (solely in the case of any Person
acquired by the Borrower for an aggregate consideration in excess of
$50,000,000) the consolidated balance sheet of such acquired Person and its
consolidated Subsidiaries as at the end of the four fiscal quarter period
preceding the acquisition of such Person and the related consolidated statements
of income and stockholders’ equity and of cash flows for the four fiscal quarter
period in respect of which Consolidated EBITDA is to be calculated (x) have been
previously provided to the Administrative Agent and the Lenders and (y) either
(1) have been reported on without a qualification arising out of the scope of
the audit by independent certified public accountants of nationally recognized
standing or (2) have been found acceptable by the Administrative Agent and
(B) the Consolidated EBITDA of any Person Disposed of by the Borrower or its
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period), and in each case
where Consolidated EBITDA of a Person is included or excluded, as the case may
be, the Consolidated Interest Expense of such Person shall also be included or
excluded, as applicable, for such four fiscal quarter period, if the related
Indebtedness is outstanding as of the date of calculation.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the total accrued interest expense whether or not paid in cash
(including that attributable to Capitalized Leases) of such Person and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Person and its Subsidiaries (including, without limitation, all
commissions, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers’ acceptance financing but excluding,
for the avoidance of doubt, premium in connection with the repurchase,
redemption or prepayment of any Indebtedness).

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA of the
Borrower and its Subsidiaries for the period of the four fiscal quarters most
recently completed; provided that for purposes of calculating Consolidated
EBITDA of the Borrower and its Subsidiaries for any period, and, without
duplication to the extent included or excluded in the calculation of
Consolidated EBITDA, (A) the

 

7



--------------------------------------------------------------------------------

Consolidated EBITDA of any Person acquired by the Borrower or its Subsidiaries
during such period or after such period and on or prior to the date of
determination shall be included on a pro forma basis for such four fiscal
quarter period (assuming the consummation of such acquisition and the incurrence
or assumption of any Indebtedness in connection therewith occurred on the first
day of such four fiscal quarter period) if (solely in the case of any Person
acquired by the Borrower for an aggregate consideration in excess of
$50,000,000) the consolidated balance sheet of such acquired Person and its
consolidated Subsidiaries as at the end of the four fiscal quarter period
preceding the acquisition of such Person and the related consolidated statements
of income and stockholders’ equity and of cash flows for the four fiscal quarter
period in respect of which Consolidated EBITDA is to be calculated (x) have been
previously provided to the Administrative Agent and the Lenders and (y) either
(1) have been reported on without a qualification arising out of the scope of
the audit by independent certified public accountants of nationally recognized
standing or (2) have been found acceptable by the Administrative Agent and
(B) the Consolidated EBITDA of any Person Disposed of by the Borrower or its
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period), and in each case
where Consolidated EBITDA of a Person is included or excluded, as the case may
be, the Consolidated Total Debt of such Person shall also be included or
excluded, as applicable, as of the last day of such four fiscal quarter period,
if the related Indebtedness is outstanding as of the date of calculation.

“Consolidated Net Income” means, with respect to any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided
that, in calculating Consolidated Net Income of the Borrower and its
consolidated Subsidiaries for any period, there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or requirement
of Law applicable to such Subsidiary (it being understood that any restrictions
of an administrative nature imposed by requirements of Law and differences
between GAAP and local statutory accounting procedure shall not constitute
prohibitions of the type described in this clause (c)).

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, shareholders’ equity of
the Borrower and its Subsidiaries on that date determined in accordance with
GAAP.

“Consolidated Total Assets” means, at any time, an amount equal to the total
assets of the Borrower and its Subsidiaries as reflected on the most recent
balance sheet theretofore delivered to the Administrative Agent pursuant to this
Agreement.

“Consolidated Total Capitalization” means, at any date, the sum of
(a) Consolidated Total Debt as of such date, plus (b) the consolidated
shareholder’s equity for the Borrower and its Subsidiaries as reflected on the
most recent balance sheet for the Borrower and its Subsidiaries theretofore
delivered to the Administrative Agent pursuant to this Agreement, plus (c) any
non-cash charges or expenses associated with the write-down of goodwill and/or
other intangible assets of the Borrower and its Subsidiaries in an aggregate
amount not to exceed $100,000,000 incurred or booked from and after the date of
this Agreement.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, at any date, without duplication, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries at
such date (including, without limitation, all Indebtedness under Synthetic Lease
Obligations to be entered into by the Borrower and its Subsidiaries from time to
time, the Receivables Facility and all net obligations under Swap Contracts),
determined on a consolidated basis in accordance with GAAP.

“Continuing Directors” means the directors of the Borrower on the Effective
Date, and each other director whose election by the board of directors of the
Borrower or whose nomination for election by the stockholders of the Borrower
was approved by a vote of at least a majority of the directors who were either
directors on the Effective Date or whose election or nomination for election was
previously so approved by directors who were Continuing Directors (whether by
specific vote or by approval of the Borrower’s proxy statement in which such
director was named as a nominee for election as a director).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

“Credit Party” means the Administrative Agent or any Lender.

“Debt Rating” means, as of any date of determination, the rating as determined
by any of S&P, Moody’s or Fitch of the Index Debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after written request by
a Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance reasonably
satisfactory to it and the Administrative Agent, or (d) has, or has a Lender
Parent that has, become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.

 

9



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
(including any sale and leaseback transaction) of any Property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, and including any sale of Equity Interests in a Subsidiary
or any issuance of Equity Interests by a Subsidiary of the Borrower to a Person
other than the Borrower or another Subsidiary of the Borrower. The term
“Disposition” shall not include any issuance of Equity Interests of the Borrower
or any casualty or condemnation.

“Disqualified Institution” means (a) entities that are reasonably determined by
the Borrower to be competitors of the Borrower or its Subsidiaries and which are
specifically identified by the Borrower to the Administrative Agent in writing
and delivered in accordance with Section 9.01 prior to the Effective Date,
(b) any other entity that is reasonably determined by the Borrower to be a
competitor of the Borrower or its subsidiaries and which is specifically
identified in a written supplement to the list of “Disqualified Institutions”,
which supplement shall become effective three (3) Business Days after delivery
thereof to the Administrative Agent and the Lenders in accordance with
Section 9.01 and (c) in the case of the foregoing clauses (a) and (b), any of
such entities’ Affiliates to the extent such Affiliates (x) are clearly
identifiable as Affiliates of such entities based solely on the similarity of
such Affiliates’ and such entities’ names and (y) are not bona fide debt
investment funds. It is understood and agreed that (i) any supplement to the
list of Persons that are Disqualified Institutions contemplated by the foregoing
clause (b) shall not apply retroactively to disqualify any Persons that have
previously acquired an assignment or participation interest in the Loans (but
solely with respect to such Loans), (ii) the Administrative Agent shall have no
responsibility or liability to determine or monitor whether any Lender or
potential Lender is a Disqualified Institution, (iii) the Borrower’s failure to
deliver such list (or supplement thereto) in accordance with Section 9.01 shall
render such list (or supplement) not received and not effective and
(iv) “Disqualified Institution” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time in accordance with
Section 9.01.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

10



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Eligible Assignee” means (a) a Lender; (b) in the case of this clause (b), so
long as such Person has the financial ability to fund Loans at the time of the
assignment (as reasonably determined by the assigning Lender or represented by
the assignee), (i) an Affiliate of a Lender and (ii) an Approved Fund; and
(c) any other Person (other than (x) a natural person, (y) unless the
Commitments have terminated, a Person whose senior unsecured debt rating is not
at least A-2 by S&P and at least P-2 by Moody’s or (z) a Disqualified
Institution) approved, in each case under this clause (c), by (i) the
Administrative Agent, and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed; provided that if the Borrower has failed to object to such assignment
by written notice to the Administrative Agent within five (5) Business Days
after having received notice of such assignment, the Borrower will be deemed to
have approved such assignment); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“EML” means EUROIMMUN Medizinische Labordiagnostika AG, a German stock
corporation registered in the commercial register of the Local Court of Lübeck
under HRB 2330 HL.

“EML Acquisition” means the acquisition of certain of the outstanding Equity
Interests of EML by the Borrower pursuant to the EML Sale Agreement.

“EML Sale Agreement” means the Share Sale and Transfer Agreement, dated as of
June 16, 2017, by and among the Borrower, Prof. Dr. Winfried Stöcker, Stöcker
Vermögensverwaltungsgesellschaft mbH & Co. KG.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, governmental agreements or governmental restrictions
relating to pollution and the protection of the environment or the release of
any materials into the environment, including those related to Hazardous
Materials or wastes, air emissions and discharges to waste or public water
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

11



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
institution by the PBGC of proceedings to terminate a Pension Plan; (e) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA or
(g) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f), and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

12



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 11, 2016 among the Borrower, certain Subsidiaries of the Borrower, each
lender from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
between the United States of America and any non-U.S. jurisdiction with respect
to the foregoing and any law, regulation or practice adopted pursuant to such
intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fitch” means Fitch Ratings Ltd. and any successor thereto.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 3.12(d).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Plan” has the meaning specified in Section 3.12(d).

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other obligation
payable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial

 

13



--------------------------------------------------------------------------------

statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos -containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of the Borrower having (a) total assets, determined in accordance with GAAP, as
of the last day of the fiscal quarter most recently ended prior to the date of
such determination, not exceeding $20,000,000, and (b) gross revenues,
determined in accordance with GAAP, for the period of four consecutive fiscal
quarters most recently ended prior to the date of such determination, not
exceeding $20,000,000.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (including convertible debt obligations);

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (other than (i) trade letters
of credit issued in the ordinary course of business to the extent there is no
overdue reimbursement obligation in respect thereof and (ii) solely for purposes
of calculating Consolidated Total Debt, standby letters of credit and
performance letters of credit issued in the ordinary course of business to the
extent there is no overdue reimbursement obligation in respect thereof);

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) earnouts or other earned deferred payment
obligations measured in whole or in part by events or performance occurring
after the purchase, to the extent such obligations have not yet been recorded as
liabilities on the consolidated balance sheet of the Borrower);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

14



--------------------------------------------------------------------------------

(f) Capitalized Leases and Synthetic Lease Obligations and all obligations under
the Receivables Facility;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any parent entity of such Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not subject to any credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit H-2.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

15



--------------------------------------------------------------------------------

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, less any amount paid, repaid, returned, distributed or otherwise
received, in each case in cash, in respect of any Investment.

“Investment Grade” means that the Debt Ratings are such that at least two of the
following are in effect: (i) the Borrower’s Debt Rating from S&P is at least
BBB-, (ii) the Borrower’s Debt Rating from Moody’s is at least Baa3; or
(iii) the Borrower’s Debt Rating from Fitch is at least BBB-.

“IP Rights” has the meaning specified in Section 3.18.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of any Governmental Authority, in each case whether
or not having the force of law.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Dollars and for any applicable Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for Dollars for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02

 

16



--------------------------------------------------------------------------------

of the Reuters screen or, in the event such rate does not appear on either of
such Reuters pages, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (in each case the “LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that, if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, that if a LIBOR Screen Rate shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for Dollars and such Interest Period shall be the
Interpolated Rate; provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) and any and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders. Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

“Loans” means the term loan made by the Lenders to the Borrower on the Effective
Date pursuant to this Agreement.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, liabilities (actual or
contingent), or financial condition of the Borrower and its Subsidiaries, taken
as a whole, (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under the Loan Documents, taken as a whole,
or of the ability of the Borrower to perform its obligations under the Loan
Documents, taken as a whole, or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower of the Loan
Documents, taken as a whole.

“Material Subsidiary” means, on any date, each Subsidiary of the Borrower,
excluding any Immaterial Subsidiary.

“Maturity Date” means the date that is 364 days following the Funding Date, or,
if the date that is 364 days following the Funding Date is not a Business Day,
the Business Day immediately preceding the date that is 364 days following the
Funding Date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

17



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means with respect to the incurrence, issuance, offering or
placement of Specified Debt, the excess, if any, of (a) cash received by the
Borrower and its Subsidiaries in connection with such incurrence, issuance,
offering or placement over (b) the underwriting discounts and commissions and
other fees and expenses incurred by the Borrower and its Subsidiaries in
connection with such incurrence, issuance, offering or placement.

“NPL” means the National Priorities List under CERCLA.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) the Loans and all other obligations and liabilities of the Borrower
to the Administrative Agent or to any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

18



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19), grant of a participation, or transfer or
designation of a new applicable lending office for receiving payments under any
Loan Document and Excluded Taxes.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Pari Passu Debt” means Indebtedness of the Borrower that is not by its terms
subordinated in right of payment to any other Indebtedness of the Borrower.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or,
with respect to any Pension Plan, any ERISA Affiliate or any such Plan to which
the Borrower or, with respect to any Pension Plan, any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

19



--------------------------------------------------------------------------------

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prepayment Event” means the incurrence by the Borrower or any Subsidiary of any
Specified Debt.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Receivables Facility” means one or more receivable facilities, for an aggregate
amount of up to $200,000,000, and any refinancings, refundings, renewals,
extensions or replacements thereof (without any increase in the principal amount
thereof).

“Receivables Subsidiary” means any Subsidiary created by the Borrower to enter
into a receivables facility permitted under this Agreement.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning assigned to such term in Section 9.04.

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time, subject to Section 2.24, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Credit Exposures and unused Commitments at such time.

“Responsible Officer” means any of the chief executive officer, president, any
executive vice president, any senior vice president, treasurer, chief operating
officer or chief financial officer of the Borrower, but in any event, with
respect to financial matters, the chief financial officer of the Borrower;
provided, however that, with respect to any Responsible Officer who executes any
Loan Document or certificate related thereto, such Responsible Officer shall be
properly authorized by the Borrower to execute such Loan Document or certificate
and, upon request of the Administrative Agent or the Borrower shall have
provided to the Administrative Agent proper authorization and incumbency
information evidencing such Responsible Officer’s authority to sign on behalf of
the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund

 

20



--------------------------------------------------------------------------------

or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business and any successor thereto.

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party providing for the leasing to
the Borrower or any of its Subsidiaries of any property, whether owned by the
Borrower or any of its Subsidiaries as of the date hereof or later acquired,
which has been or is to be sold or transferred by the Borrower or any of its
Subsidiaries to such Person or to any other Person from whom funds have been, or
are to be, advanced by such Person on the security of such property.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions and with respect to which such Sanctions
apply to all Persons in such country or territory (for example, as of the
Effective Date, North Korea) as opposed to any country or territory with respect
to which Sanctions are applicable only to Persons listed in any
Sanctions-related list.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person 50% or more owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), and known,
after due inquiry, by the Borrower as such.

“Sanctions” means, at any time, economic or financial sanctions or trade
embargoes imposed, administered or enforced at such time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of State
or (b) the United Nations Security Council, the European Union, any EU member
state or Her Majesty’s Treasury of the United Kingdom.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Securities Laws” means the Securities Act, the Securities Exchange Act of 1934,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Specified Debt” means any Indebtedness in the form of publicly issued or
privately placed debt securities (including hybrid securities and debt
convertible into equity) issued in the capital markets.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank

 

21



--------------------------------------------------------------------------------

or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall include those imposed pursuant to Regulation D of the
Board. Eurocurrency Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is contractually subordinated to payment of the
Obligations.

“subsidiary” means, with respect to any Person (the “parent”) a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
cap transactions, floor transactions, collar transactions, spot contracts, or
any other similar transactions or any combination of any of the foregoing
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other similar
master agreement used to document transactions of the type specified in clause
(a) (any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement; provided that “Swap Contract” shall exclude forward foreign currency
transactions, currency swap transactions, cross currency rate swap transactions
and currency options for all purposes under this Agreement except for purposes
of Section 7.01(e).

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

22



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $50,000,000.

“Total Debt/Capitalization Ratio” has the meaning specified in Section 6.11.

“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof, (b) the consummation of the
EML Acquisition and the other transactions contemplated by the EML Sale
Agreement and (c) the payment of the fees and expenses incurred in connection
with any of the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended,

 

23



--------------------------------------------------------------------------------

supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
provision to preserve the original intent thereof in light of such change in
GAAP, provided that such provision shall be interpreted on the basis of GAAP as
in effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Loans to the Borrower
during the Availability Period in Dollars in a single draw on the Funding Date
in an amount not to exceed such Lender’s Commitment. Amounts borrowed under this
Section 2.01 and repaid may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender

 

24



--------------------------------------------------------------------------------

at its option may make any Loan to the Borrower by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement or result in any
increased cost to the Borrower.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Loans other than the Loans funded on the Funding
Date and shall not be entitled to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Initial Borrowing. To request the initial Borrowing,
the Borrower shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request signed by the
Borrower promptly followed by telephonic confirmation of such request) in the
case of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) by
telephone in the case of an ABR Borrowing, not later than 11:00 a.m., New York
City time on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing and initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

25



--------------------------------------------------------------------------------

SECTION 2.04. [Intentionally Omitted].

SECTION 2.05. [Intentionally Omitted].

SECTION 2.06. [Intentionally Omitted].

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make the Loan to be
made by it hereunder on the Funding Date solely by wire transfer of immediately
available funds by the time specified by the Administrative Agent, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the funds so received in the
aforesaid account of the Administrative Agent to an account of the Borrower
maintained with the Administrative Agent in New York City or Chicago and
designated by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 1:00 p.m., New York City time, on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice (via an Interest Election Request signed by the Borrower)) by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to (i) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(ii) convert any Borrowing to a Borrowing of a Type not available under such
Borrowing.

 

26



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the Borrower and the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Commitment Termination Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments

 

27



--------------------------------------------------------------------------------

delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the occurrence of any one or more
other transactions specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Borrower shall be permanent. Each reduction of the Borrower
shall be made ratably among the Lenders in accordance with their respective
Commitments.

(d) In the event and on each occasion that any Net Cash Proceeds are received on
or after the Effective Date but prior to the Funding Date by or on behalf of the
Borrower or any of its Subsidiaries in respect of any Prepayment Event, the
Commitments shall be immediately, automatically, irrevocably, and permanently
reduced as of the date of such receipt of such Net Cash Proceeds on a
Dollar-for-Dollar basis in an aggregate amount equal to 100% of such Net Cash
Proceeds.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made to the Borrower
on the Maturity Date in the currency of such Loan.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

(e) Any Lender may request that Loans made by it to the Borrower be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form attached hereto as Exhibit I. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part without premium or penalty but subject
to break funding payments pursuant to Section 2.16, subject to prior notice in
accordance with the provisions of this Section 2.11(a). The Borrower shall
notify the Administrative Agent by written notice (promptly followed by
telephonic confirmation of such request) of any prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New
York City time, three (3) Business Days before the date of prepayment or (ii) in
the case of prepayment

 

28



--------------------------------------------------------------------------------

of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

(b) In the event and on each occasion that any Net Cash Proceeds are received on
or after the Funding Date by or on behalf of the Borrower or any of its
Subsidiaries in respect of any Prepayment Event, the Borrower shall, within one
(1) Business Day after such Net Cash Proceeds are received by the Borrower or
any of its Subsidiaries, prepay the Obligations in an aggregate amount equal to
100% of such Net Cash Proceeds.

SECTION 2.12. Fees.

(a) Subject to Section 2.24, the Borrower agrees to pay to the Administrative
Agent for the account of each Lender, unless the Commitment Expiration Date has
occurred on or prior to October 1, 2017, a ticking fee, which shall accrue at
the applicable Ticking Fee Rate (as specified in the definition of Applicable
Rate) on the daily amount of the Commitment of such Lender (whether used or
unused) during the period from October 1, 2017 through and including the
Commitment Expiration Date. Accrued ticking fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the
Commitment Expiration Date, commencing on the first such date to occur after the
date hereof. All ticking fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent for distribution, in
the case of ticking fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate (the “ABR Spread”).

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate (the “Eurocurrency Spread”).

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

29



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for the applicable Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing for the applicable
Interest Period shall be ineffective and (ii) if any Borrowing Request requests
a Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

 

30



--------------------------------------------------------------------------------

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder, whether of principal, interest or otherwise, then the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the

 

31



--------------------------------------------------------------------------------

Borrower pursuant to Section 2.19, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such event
(excluding any loss of anticipated profits or margin). Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding for Indemnified Taxes been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent or the Borrower, as the case
may be.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any

 

32



--------------------------------------------------------------------------------

Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

33



--------------------------------------------------------------------------------

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

34



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) in the same currency in which the applicable
Borrowing was made and (ii) to the Administrative Agent at its offices at 10
South Dearborn Street, Chicago, Illinois 60603, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

35



--------------------------------------------------------------------------------

(c) [Intentionally Omitted].

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.18(e) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

36



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, within five (5) Business Days after being notified that the
Borrower proposes to require a Lender to make such assignment and delegation
hereunder, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.20. [Intentionally Omitted].

SECTION 2.21. [Intentionally Omitted].

SECTION 2.22. [Intentionally Omitted].

SECTION 2.23. [Intentionally Omitted].

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a); and

(b) the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided, that, except as otherwise provided in
Section 9.02, the foregoing shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of such Lender or each Lender directly affected thereby.

 

37



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 3.01. Existence, Qualification and Power; Compliance with Laws. Set
forth on Schedule 3.01 hereto is, with respect to the Borrower, the jurisdiction
of its incorporation, the address of its principal place of business and its
U.S. taxpayer identification number. The copy of the documents and certificates
relating to the organization, existence and good standing of the Borrower and
each amendment thereto provided pursuant to Section 4.01(c) is a true and
correct copy of each such document and certificate, each of which is valid and
in full force and effect. The Borrower and each Subsidiary thereof (a) is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, except in the case of any
Subsidiary, to the extent that the failure to conform to the requirements of
this clause (a) could not reasonably be expected to have a Material Adverse
Effect, (b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws;
except in each case referred to in clause (b)(i), (c) or (d), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.02. Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

SECTION 3.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document, except as
otherwise noted in Section 3.18(d).

SECTION 3.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by the Borrower. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

38



--------------------------------------------------------------------------------

SECTION 3.05. Financial Statements; No Material Adverse Effect; No Internal
Control Event.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness,
in each case, to the extent required to be reflected therein pursuant to GAAP.

(b) The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated April 2, 2017 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on each such date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 3.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries to the extent not
reflected on the Borrower’s April 2, 2017 financial statements filed with the
SEC, including liabilities for taxes, material commitments and Indebtedness.

(c) Since the date of the Audited Financial Statements, there has been no
material adverse change in, and no event or circumstance, either individually or
in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect.

(d) Since the date of the Audited Financial Statements, (i) no Internal Control
Event involving fraud has occurred and (ii) no Internal Control Event resulting
from a material weakness in the Borrower’s internal controls over financial
reporting, in each case which could reasonably be expected to have a Material
Adverse Effect has occurred.

SECTION 3.06. Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened, at law, in equity, in arbitration
or before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or (b) could reasonably be expected to have a
Material Adverse Effect.

SECTION 3.07. No Default. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

SECTION 3.08. Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple or the local
equivalent thereof to, or valid leasehold interests in, all material real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

SECTION 3.09. Environmental Compliance.

(a) The Borrower and its Subsidiaries conduct in the ordinary course of business
a review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that such Environmental Laws and claims
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

(b) None of the properties currently or, to the best knowledge of the Borrower,
formerly owned or operated by the Borrower or any of its Subsidiaries is listed
or, to the best knowledge of the Borrower, proposed for listing on the NPL or on
the CERCLIS or any analogous foreign, state or local list or, to the best
knowledge of the Borrower, is adjacent to any such property; there are no and
never have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed of on any property currently
owned or operated by the Borrower or any of its Subsidiaries or, to the best of
the knowledge of the Borrower, on any property formerly owned or operated by the
Borrower or any of its Subsidiaries; there is no asbestos or asbestos-containing
material on any property currently owned or operated by the Borrower or any of
its Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or, to the best knowledge of the Borrower,
formerly owned or operated by the Borrower or any of its Subsidiaries; in each
case, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c) Neither the Borrower nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and, to the best knowledge of the Borrower, all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by the Borrower or any of its
Subsidiaries have been disposed of in a manner as would not reasonably be
expected to result in material liability to the Borrower or any of its
Subsidiaries; in each case, except as would not individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 3.10. Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

SECTION 3.11. Taxes. The Borrower and its Subsidiaries have filed or caused to
be filed all Federal, state, national and other tax returns and reports required
to be filed, and have paid all Federal, state, national and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except (a) those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or (b) as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect. As of the Effective Date, neither the Borrower nor any
Subsidiary thereof is party to any tax sharing agreement.

 

40



--------------------------------------------------------------------------------

SECTION 3.12. ERISA Compliance.

(a) Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Borrower, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred, and the Borrower is not aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan; (ii) the Borrower and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and the Borrower does not know of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction reasonably likely
to be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension
Plan has been terminated by the plan administrator thereof under Section 4041(c)
of ERISA nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by the
Borrower or any Subsidiary of the Borrower that is not subject to United States
law (a “Foreign Plan”), except as could not reasonably be expected to have a
Material Adverse Effect:

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

 

41



--------------------------------------------------------------------------------

SECTION 3.13. Subsidiaries; Equity Interests. As of the Effective Date, the
Borrower does not have any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 3.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and nonassessable and
are owned by the Borrower in the amounts specified on Part (a) of Schedule 3.13
free and clear of all Liens. As of the date of this Agreement, the Borrower does
not have any material equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 3.13.

SECTION 3.14. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged or will engage, principally or as one of its
important activities, in any business or extend any credit for purposes in
violation of Regulation U issued by the Board. Unless the Borrower shall have
(i) given notice to the Administrative Agent and (ii) complied with any
reasonable requests of the Administrative Agent to demonstrate compliance with
Regulation U, less than 25% of the value of the assets of the Borrower and its
Subsidiaries constitutes margin stock within the meaning of such Regulation U.

(b) The Borrower is not and is not required to be registered as an “investment
company” under the Investment Company Act of 1940.

SECTION 3.15. Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contained as of the date such
report, statement, certificate, information, modification or supplement was so
furnished (when taken together with the Borrower’s SEC filings) any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading at the time; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time it being understood and agreed that the financial
projections are not a guarantee of financial performance, actual results may
differ from such projections and such differences may be material.

SECTION 3.16. Compliance with Laws. Each of the Borrower and each Subsidiary is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.17. Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses. To the
best knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon,
or conflict with any rights held by any other Person, except for such
infringements and conflicts as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No claim regarding any
of the foregoing is pending or, to the knowledge of the Borrower threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

SECTION 3.18. [Intentionally Omitted].

SECTION 3.19. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures which it reasonably believes are
adequate to ensure compliance in all material respects by the Borrower, its
Subsidiaries and, to the Borrower’s knowledge, their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions. The
Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective officers, employees and directors, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other Transactions will violate, in any material respect, Anti-Corruption Laws
or applicable Sanctions.

SECTION 3.20. EEA Financial Institution. The Borrower is not an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in Section I of the list of closing documents attached as
Exhibit E.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Wilmer Cutler Pickering Hale and Dorr LLP, U.S. counsel for the
Borrower covering such matters relating to the Borrower, the Loan Documents or
the Transactions as the Administrative Agent shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, the
Loan Documents or the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel and as further described in Section I
of the list of closing documents attached as Exhibit E.

 

43



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Funding Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Effective Date shall have occurred.

(b) The Administrative Agent shall have received a certificate, dated the
Funding Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (i) that the representations and warranties
contained in Article III are true and correct as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date and
(ii) that no Default or Event of Default has occurred and is continuing as of
such date.

(c) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Funding Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Funding Date, and such notice shall be conclusive and binding.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 5.01, 5.02, and 5.03) cause each Subsidiary to:

SECTION 5.10. Financial Statements. Deliver to the Administrative Agent (who
shall promptly furnish a copy to each Lender), in form and detail satisfactory
to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (or, if earlier, on such date required to be
filed with the SEC), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by (i) a report
and opinion of a Registered Public Accounting Firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) an attestation
report of such Registered Public Accounting Firm as to the Borrower’s internal
controls pursuant to Section 404 of Sarbanes-Oxley; and

 

44



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if earlier, on such date required to be filed with the SEC), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief financial officer or the treasurer of the Borrower as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 5.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above.

SECTION 5.02. Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Borrower or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 5.01 or any other clause of this Section 5.02;

(d) promptly, and in any event within five Business Days after receipt thereof
by the Borrower or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Borrower or any Subsidiary thereof;

(e) promptly upon receipt thereof, copies of all material notices, requests and
other documents received by the Borrower or any of its Subsidiaries under or
pursuant to any instrument, indenture, loan or credit or similar agreement and,
from time to time upon request by the Administrative Agent, such information and
reports regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request; and

 

45



--------------------------------------------------------------------------------

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address www.perkinelmer.com; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 5.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on an Electronic System pursuant to Section 9.01(d) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Electronic System designated “Public
Investor”; and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Electronic System not designated “Public Investor”.
Each Public Lender shall designate one or more Persons to review and respond to
non-PUBLIC Borrower Materials. The Borrower shall not be under any obligation to
mark the Borrower Materials “PUBLIC”.

 

46



--------------------------------------------------------------------------------

SECTION 5.03. Notices. Promptly notify the Administrative Agent and each Lender
of:

(a) the occurrence of any Default of which a Responsible Officer of the Borrower
has knowledge;

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary that
has resulted or could reasonably be expected to result in a Material Adverse
Effect; (ii) any dispute, litigation, investigation, proceeding or suspension
between the Borrower or any Subsidiary and any Governmental Authority that has
resulted or could reasonably be expected to result in a Material Adverse Effect;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws, that has resulted or reasonably could be expected
to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that is reasonably likely to result in a
material liability for the Borrower;

(d) any material change in accounting policies or financial reporting practices
by the Borrower or any Subsidiary;

(e) the occurrence of any Internal Control Event; and

(f) any announcement by Moody’s, S&P or Fitch of any change in a Debt Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 5.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

SECTION 5.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable (subject to any grace periods) or before the
same shall become delinquent (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless
(i) the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary or (ii) the failure to pay,
discharge or otherwise satisfy the same could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property
(other than a Lien permitted by Section 6.01(c)); or (c) all Indebtedness, as
and when due and payable, but subject to any subordination provisions contained
in any instrument or agreement evidencing such Indebtedness, unless the failure
to comply with this Section 5.04(c) would not constitute a Default under
Section 7.01(e).

SECTION 5.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 6.04 or 6.05 and except, in the case of Subsidiaries, where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (v) in the case of a transaction
permitted by Section 6.04 or 6.05, or (y) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

SECTION 5.06. Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the reasonable standard of care typical in
the industry in the operation and maintenance of its facilities.

SECTION 5.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
in the same general area, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

SECTION 5.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect. Maintain in effect and enforce policies and procedures
which the Borrower reasonably believes are adequate to ensure compliance in all
material respects by the Borrower, its Subsidiaries and, to the Borrower’s
knowledge, their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.09. Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.

SECTION 5.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that the Lenders will
conduct such requests for visits and inspections through the Administrative
Agent such that, in the absence of an Event of Default, there shall be no more
than one such visit and inspection per year; provided further, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

SECTION 5.11. Use of Proceeds. Use the proceeds of a Borrowing for (a) financing
the EML Acquisition (and with respect to any Borrowing the proceeds of which
shall be used to purchase or carry margin stock (within the meaning of
Regulation U of the Board), the Borrower shall include in the Borrowing Request
for such Borrowing such information as shall be required by Regulations U and X
of the Board to enable the Lenders and the Borrower to determine that they are
in compliance with such Regulations U and X); provided that any purchase of the
margin stock of any issuer was not preceded by, or effected pursuant to, an
unsolicited or hostile offer by the Borrower or an Affiliate of the Borrower to
purchase such issuer (it being understood that the Borrower or an Affiliate of
the Borrower may initiate discussions with respect to a proposed acquisition,
whether or not solicited by such an issuer, and consummate any transaction
arising therefrom that is duly approved by the Board of Directors or other
applicable governing body of such issuer), (b) payment of fees and expenses
incurred in connection with the Transactions and (c) general corporate purposes.
The Borrower will not request any Borrowing, and

 

48



--------------------------------------------------------------------------------

the Borrower shall not use, and the Borrower shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent such funding, financing or facilitation would constitute
a violation of Sanctions if effected by the Borrower or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

SECTION 5.12. Approvals and Authorizations. Maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which the
Borrower is organized and existing, and all approvals and consents of each other
Person in such jurisdiction, in each case that are required in connection with
the Loan Documents.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:

SECTION 6.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 6.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 6.03(d);

(c) Liens for taxes, assessments, or governmental charges or levies not yet due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

49



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, including deposits
securing reimbursement obligations under letters of credit that do not
constitute Indebtedness;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 6.03(g), including Capitalized Leases and Synthetic Lease
Obligations, to finance the acquisition or lease of fixed or capital assets and
Liens on such fixed or capital assets securing any refinancing or replacement of
such Indebtedness, provided that (i) such Liens (other than those securing any
such refinancing or replacement Indebtedness) shall be created substantially
simultaneously with the acquisition or lease of such fixed or capital assets,
(ii) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness and (iii) the amount of Indebtedness secured
thereby is not increased;

(j) Liens on accounts receivable, lease receivables, other payment obligations
and related assets subject to any Receivables Facility securing obligations of
the Borrower and its Subsidiaries in respect of such Receivables Facility;

(k) Liens on assets of any entity acquired by the Borrower or any of its
Subsidiaries in a transaction permitted under this Agreement; provided that such
Liens are in existence on the date of such acquisition and are not created in
anticipation thereof;

(l) Liens securing Swap Contracts permitted under Section 6.03(f);

(m) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(n) Sale and Leaseback Transactions permitted under Section 6.05(f);

(o) Liens on cash and Cash Equivalents securing Pari Passu Debt on an equal and
ratable basis to the extent required by the terms thereof in connection with any
grant of cash collateral under this Agreement; and

(p) other Liens in an amount not to exceed $35,000,000 in the aggregate at any
time outstanding.

SECTION 6.02. Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries, in the ordinary course of business and in compliance with
Sarbanes-Oxley, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

50



--------------------------------------------------------------------------------

(c) Investments arising in connection with the incurrence of intercompany
Indebtedness permitted by Section 6.03(c);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from account debtors to the extent reasonably necessary in
order to prevent or limit loss;

(e) Guarantees permitted by Section 6.03;

(f) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property and assets of, any Person that, upon the
consummation thereof, will be wholly-owned directly by the Borrower or one or
more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 6.02(f):

(i) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the
Borrower and its Subsidiaries in the ordinary course;

(ii) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and the representations and warranties contained in the Loan
Documents (other than the representation and warranty contained in
Section 3.05(c) of this Agreement) shall be true and correct as if made on and
as of such date, except where such representation and warranty is expressly made
as of a specific earlier date, in which case such representation and warranty
shall be true as of any such earlier date, and (B) immediately after giving
effect to such purchase or other acquisition, the Borrower and its Subsidiaries
shall be in pro forma compliance with the covenants set forth in Section 6.11,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) and if the proviso in Section 6.11 is then applicable, as though
such purchase or other acquisition had been consummated as of the first day of
the period of four fiscal quarters covered thereby; provided that for purposes
of this subclause (B) such compliance may be calculated giving effect to
operating expense reductions and other operating improvements or synergies
reasonably expected to result from such purchase or acquisition that would be
includable in pro forma financial statements prepared in accordance with
Regulation S-X under the Securities Act; and

(iii) the Borrower shall have delivered to the Administrative Agent, on behalf
of the Lenders, at least five Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 6.02(f) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(g) (i) Investments by the Borrower in any Domestic Subsidiary, (ii) Investments
by any Domestic Subsidiary in the Borrower or any other Domestic Subsidiary, and
(iii) Investments by any Foreign Subsidiary in the Borrower or any other
Subsidiary;

 

51



--------------------------------------------------------------------------------

(h) Investments received as consideration for Dispositions permitted by
Section 6.05;

(i) Investments comprising open market purchases or repurchases of, or tender
offers for, all or a portion of Indebtedness or Equity Interests of the
Borrower, provided that both before and after giving effect to such Investments,
the Borrower shall be in compliance with all covenants under this Agreement,
including without limitation the financial covenant set forth in Section 6.11,
and no Default shall have occurred and be continuing; and

(j) So long as (A) no Default has occurred and is continuing (or would occur
after giving effect thereto) and the representations and warranties contained in
the Loan Documents (other than the representation and warranty contained in
Section 3.05(c) of this Agreement) shall be true and correct as if made on and
as of such date, except where such representation and warranty is expressly made
as of a specific earlier date, in which case such representation and warranty
shall be true as of any such earlier date, and (B) immediately after giving
effect to such Investment, the Borrower and its Subsidiaries shall be in pro
forma compliance with the covenants set forth in Section 6.11, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) and if the proviso in Section 6.11 is then applicable, as though
such Investment had been consummated as of the first day of the period of four
fiscal quarters covered thereby, other Investments not involving the purchase or
acquisition of all of the Equity Interests of, or all or substantially all of
the assets of, a Person, including Investments in Foreign Subsidiaries.

SECTION 6.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except (subject to the proviso below in the case of Subsidiaries):

(a) Indebtedness under the Loan Documents and the Existing Credit Agreement;

(b) obligations in respect of Sale and Leaseback Transactions permitted under
Section 7.05(f);

(c) Indebtedness owed to the Borrower or a wholly-owned Subsidiary of the
Borrower, limited, in the case of Indebtedness owed by a Foreign Subsidiary to
the Borrower or a Domestic Subsidiary, to amounts outstanding on the date of
this Agreement (including any refinancings, refundings, renewals or extensions
thereof that do not increase the principal amount thereof) or that would be
permitted as Investments under Section 6.02(j);

(d) Indebtedness outstanding on the date hereof and listed on Schedule 6.03 and
any refinancings, refundings, renewals or extensions thereof provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension, and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Borrower or the Lenders than
the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

 

52



--------------------------------------------------------------------------------

(e) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary;

(f) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract permitted under Section 6.14;

(g) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 6.01(i) and in an aggregate amount not
exceeding $50,000,000 at any time outstanding;

(h) Indebtedness under any Receivables Facility in an aggregate amount for all
Receivables Facilities not exceeding $200,000,000 at any time outstanding;

(i) other unsecured Indebtedness of the Borrower and its Subsidiaries; provided
(A) immediately before and immediately after giving pro forma effect to the
incurrence of any such Indebtedness, no Default shall have occurred and be
continuing, (B) immediately after giving effect to the incurrence of such
Indebtedness, the Borrower and its Subsidiaries shall be in pro forma compliance
with the covenants set forth in Section 6.11, such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) and if the
proviso in Section 6.11 is then applicable, as though such Indebtedness had been
incurred, and any Indebtedness repaid as part of such transaction had been
repaid, as of the first day of the period of four fiscal quarters covered
thereby, and (C) if any such Indebtedness of the Borrower involves or is
accompanied by a Guarantee from any Subsidiary or Subsidiaries, Guarantees
satisfactory to the Administrative Agent shall be provided concurrently to the
Administrative Agent for the benefit of the Lenders (such Guarantees to
constitute “Senior” Guarantees if the Indebtedness constitutes Subordinated
Indebtedness); and

(j) Indebtedness of any entity acquired by the Borrower or any of its
Subsidiaries in a transaction permitted under this Agreement; provided that
(A) such Indebtedness is in existence on the date of such acquisition and is not
created in anticipation thereof and (B) the aggregate amount of such
Indebtedness does not exceed $200,000,000 at any time outstanding;

provided, however, that, in any event and notwithstanding the foregoing, the
aggregate principal amount of Indebtedness of Subsidiaries of the Borrower
permitted under clauses (d), (e) (without duplication in the case of Guarantees
of Indebtedness of other Subsidiaries), (f) (valued in the case of clause (f) at
the Swap Termination Value of such Indebtedness) and (i) (other than any
Guarantee of Indebtedness by a Subsidiary as to which such Subsidiary shall have
complied with clause (i)(C)) of this Section 6.03 shall not exceed 25% of
Consolidated Net Worth, at any time outstanding.

SECTION 6.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary (other than the Receivables Subsidiary) may merge with
(i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that when
any wholly-owned Subsidiary is merging with another Subsidiary, a wholly-owned
Subsidiary shall be the continuing or surviving Person and (iii) any Subsidiary
may merge in connection with a transaction permitted under Section 6.02(f); and

 

53



--------------------------------------------------------------------------------

(b) any Subsidiary (other than the Receivables Subsidiary) may Dispose of all or
substantially all of its assets (upon merger, voluntary liquidation, dissolution
or otherwise) to the Borrower or to another Subsidiary; provided that if the
transferor in such a transaction is a wholly-owned Subsidiary, then the
transferee must either be the Borrower or a wholly-owned Subsidiary; provided
further that Dispositions of assets to a Foreign Subsidiary must be permitted
under Section 6.02(g)(iii), Section 6.02(j) or Section 6.05(i);

For the avoidance of doubt, the Receivables Subsidiary may not merge with, or
Dispose of any or all of its assets to, any other Person, other than
(i) Dispositions permitted under Section 6.05(g) or (ii) in connection with the
termination of any receivables facility when no Event of Default has occurred
and is continuing.

SECTION 6.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property (i) by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary and (ii) that would be permitted as Investments under
Section 6.02(g) or 6.02(j);

(e) Dispositions permitted by Section 6.04;

(f) Sale and Leaseback Transactions in an aggregate amount of up to $100,000,000
in sales proceeds during the term of this Agreement, if the gross cash proceeds
of any such transaction are at least equal to the fair market value of such
property;

(g) the Disposition of accounts receivable, lease receivables, other payment
obligations and related assets pursuant to the Receivables Facility and any
other receivables facility permitted by Section 6.03(h)(ii);

(h) licenses of IP Rights on arm’s length terms;

(i) the sale or issuance of any Subsidiary’s Equity Interests to the Borrower or
any Subsidiary to the extent permitted under Section 6.02(g) or 6.02(j), and any
transfer of Equity Interests of a Foreign Subsidiary from a Domestic Subsidiary
to another Foreign Subsidiary; and

(j) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 6.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) immediately
after giving effect to such Disposition, the Borrower and its Subsidiaries shall
be in pro forma compliance with the financial covenants set forth in
Section 6.11, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a)

 

54



--------------------------------------------------------------------------------

and (iii) (x) so long as the Borrower is rated Investment Grade and to the
extent such Disposition could not reasonably be expected to materially
disadvantage the business of the Borrower and its Subsidiaries, taken as a
whole, as of the Effective Date, there shall be no limit on the aggregate book
value of all property Disposed of in reliance on this clause (j), and (y) so
long as the Borrower is not rated Investment Grade, such Disposition shall not
cause the aggregate book value of all property Disposed of in reliance on this
clause (j) since the date of this Agreement to exceed 20% of Consolidated Total
Assets (measured as of the applicable date of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a));

provided, however, that any Disposition pursuant to the preceding clauses
(a) through (j) (other than with respect to clauses (d) and (i) and other
intercompany transfers (x) from the Borrower or a Domestic Subsidiary to another
Domestic Subsidiary and (y) from a Foreign Subsidiary to the Borrower or to a
Domestic Subsidiary) shall be for fair market value.

SECTION 6.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) (i) each Domestic Subsidiary may make Restricted Payments to any other
Domestic Subsidiary or to the Borrower, and (ii) each Foreign Subsidiary may
make Restricted Payments to any other Subsidiary or to the Borrower; and

(e) the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire for cash Equity Interests issued by it;
provided that (i) immediately before and immediately after giving pro forma
effect to any such payment, redemption or other acquisition, no Default shall
have occurred and be continuing and (ii) immediately after giving effect to such
payment, redemption or other acquisition, the Borrower and its Subsidiaries
shall be in pro forma compliance with the covenants set forth in Section 6.11,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) and if the proviso in Section 6.11 is then applicable, as though
such payment, redemption or other acquisition had been consummated as of the
first day of the period of four fiscal quarters covered thereby.

SECTION 6.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

 

55



--------------------------------------------------------------------------------

SECTION 6.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) as otherwise permitted under this Agreement or
(b) on fair and reasonable terms substantially as favorable to the Borrower or
such Subsidiary as would be obtainable by the Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate.

SECTION 6.09. Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document or the Existing Credit
Agreement) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or to otherwise transfer property to the Borrower,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
in property of such Person; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person, in each case, other than (1) this Agreement and the other Loan
Documents, (2) any documents governing Indebtedness set forth on Schedule 6.03
and any documents governing future Indebtedness permitted under Section 6.03(i),
(3) any agreements governing any purchase money Liens or Capitalized Leases
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (4) restrictions in
instruments governing Indebtedness of any Foreign Subsidiary which Indebtedness
is otherwise permitted under Section 6.03, (5) restrictions in any receivables
facility permitted by Section 6.03(h)(ii) with respect to the assets described
in Section 6.05(g) or any restriction referenced in clause (a)(i) and (ii) above
in respect of any Receivables Subsidiary and (6) in the case of clause
(i) above, any restrictions with respect to a Subsidiary imposed pursuant to any
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Equity Interests of such Subsidiary.

SECTION 6.10. Use of Proceeds. Use the proceeds of a Borrowing, whether directly
or indirectly, and whether immediately, incidentally or ultimately, in any
manner that would constitute a violation of Regulation U of the Board.

SECTION 6.11. Financial Covenants. If and for so long as the Borrower has Debt
Ratings that are Investment Grade, permit the maximum ratio of Consolidated
Total Debt to Consolidated Total Capitalization (the “Total Debt/Capitalization
Ratio”), as of the end of any fiscal quarter of the Borrower, to be greater than
55%; provided, that if the Borrower does not have Debt Ratings that are
Investment Grade, this Total Debt/Capitalization Ratio shall be replaced by the
following two covenants: (a) a maximum Consolidated Leverage Ratio of (i) 4.25
to 1.00 for the fiscal quarters of the Borrower ending October 1,
2017, December 31, 2017, April 1, 2018 and July 1, 2018 and (ii) 3.50 to 1.00
for the fiscal quarter of the Borrower ending September 30, 2018 and each fiscal
quarter of the Borrower ending thereafter and (b) a minimum Consolidated
Interest Coverage Ratio of 3.00 to 1.00, which replacement shall become
effective as of the last day of the fiscal quarter during which such change in
Debt Rating occurs. The financial covenants will be calculated on a consolidated
basis and as of the last day of each consecutive four fiscal quarter period.

SECTION 6.12. Amendments of Organization Documents. Amend any of its
Organization Documents in a manner materially adverse to the Lenders.

SECTION 6.13. Accounting Changes. (a) Make any change in accounting policies or
reporting practices, except (i) as required by GAAP, (ii) in the case of
permitted alternative policies or practices, to an alternative preferred under
GAAP and (iii) to adopt earlier than required a new policy or practice, so long
as such adoption is permitted under GAAP at such time and is required within 18
months after the time so adopted, or (b) permit the fiscal year of the Borrower
to end on a day other than the Sunday closest to December 31 of each calendar
year or change the Borrower’s method of determining fiscal quarters; provided,
that the Borrower may change its fiscal year and fiscal quarters to end on the

 

56



--------------------------------------------------------------------------------

last day of calendar years and calendar quarters, respectively, and if the
Borrower makes such change it will give notice thereof to the Administrative
Agent, and concurrently with the effectiveness of such change, any date set
forth in this Agreement that corresponds to the last day of any fiscal period
(determined in the manner in which fiscal periods are determined by the Borrower
on the date hereof) will automatically be deemed amended to be the last day of
the calendar quarter or calendar year ending nearest to such date.

SECTION 6.14. Speculative Transactions. Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions, which are not made in
the ordinary course of business; provided that, in any event, the Borrower and
its Subsidiaries may enter into (i) Swap Contracts that move from fixed interest
rates and to floating interest rates or move from floating interest rates to
fixed interest rates and (ii) forward foreign currency transactions, currency
swap transactions, cross currency rate swap transactions and currency options
that the Borrower determines in good faith are for purposes of managing
potential exposure and not speculative.

ARTICLE VII

Events of Default and Remedies

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan, or (ii) within five days after the same becomes due, any interest on any
Loan, or any fee due hereunder, or (iii) within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 5.03(a), Section 5.05(a) (with
respect to the Borrower only) or Article VI (with respect to the Borrower only);
or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
unremedied for 30 days (or, in the case of Section 5.12, 60 days); or

(d) Representations and Warranties. Any representation or warranty, made or
deemed made by the Borrower herein, in any other Loan Document, or in any
certificate, document or financial or other statement delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), beyond any applicable grace period, in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform (beyond any applicable grace period) any other agreement or condition
relating to any such Indebtedness or Guarantee having an aggregate principal
amount (including amounts owing to all

 

57



--------------------------------------------------------------------------------

creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs (other than (w) any
required offer to prepay any Pari Passu Debt pursuant to the document governing
such Pari Passu Debt, and prepayment of such Pari Passu Debt made in accordance
therewith, so long as (1) the Borrower prepays outstanding Loans
contemporaneously with such Pari Passu Debt in an amount which at least equals
the Banks’ Pro Rata Share, regardless of whether or not the holders of the Pari
Passu Debt actually require prepayment of their Indebtedness and (2) the
Borrower complies with the offer and prepayment requirements set forth in the
applicable agreement governing Pari Passu Debt) (x) any required prepayment of
Indebtedness secured by a Lien permitted under Section 6.01 as a result of the
disposition of the assets subject to such Lien (y) any event requiring the
repurchase, repayment or redemption (automatically or otherwise) or an offer to
repurchase, prepay or redeem any Indebtedness, or the delivery of any notice
with respect thereto, solely as a result of the Borrower’s or any of its
Subsidiaries’ failure to consummate a merger or other acquisition contemplated
to be funded in whole or in part with the proceeds of such Indebtedness or
(z) any right of a holder or holders of any Indebtedness that is convertible
into equity securities to require the repurchase, repayment or redemption of
such Indebtedness on a predetermined date provided in the documentation for such
Indebtedness, or an offer to repurchase, repay or redeem such Indebtedness on
such date or the delivery of a notice with respect thereto), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded, unless such cash collateral could be provided without contravening
Section 6.01 of this Agreement; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event under Section 5(b)(iv) (i.e., the Section with regard to
“Credit Event Upon Merger”; it being understood that if in a subsequent form
such “Credit Event Upon Merger” provision is located in a different Section,
then this clause (B) shall refer to such new Section) (or any analogous event
howsoever described) of such Swap Contract or any Additional Termination Event
(as defined in such Swap Contract), in each case with respect to this clause
(B) (x) in respect of which the Borrower or any Subsidiary is the sole Affected
Party (as defined in such Swap Contract) unless the relevant Additional
Termination Event is (I) an optional early termination right exercised by the
other party to the Swap Contract, where such right is not conditioned upon the
occurrence of any specific event, condition or circumstance affecting the
Borrower or any such Subsidiary or (II) an Additional Termination Event
resulting solely from a decline in the ratings of the Borrower or its
Subsidiaries or (y) in respect of which the Borrower has failed to pay the Swap
Termination Value owed by it when required pursuant to the terms of such Swap
Contract (giving effect to any applicable grace period) and, in either event
with respect to clause (A) or (B), the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; provided, that a termination event (or other similar event) under the
Receivables Facility resulting solely from a decline in the ratings of the
Borrower or its Subsidiaries shall not constitute an Event of Default; or

 

58



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. The Borrower or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding or any event or circumstance described in this clause
(f) that constitutes an Event of Default with respect to any Material Subsidiary
shall occur or exist with respect to Subsidiaries constituting Aggregate
Material Subsidiaries; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
60 days after its issue or levy or any event or circumstance described in this
clause (g) that constitutes an Event of Default with respect to any Material
Subsidiary shall occur or exist with respect to Subsidiaries constituting
Aggregate Material Subsidiaries; or

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the potential
claim and has acknowledged coverage), or (ii) any one or more non-monetary final
judgments that have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings have been commenced and are
continuing by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which such judgment is not satisfied or discharged
or a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; and
in each case in clauses (i) and (ii) above, such event or condition, together
with all other such events or conditions, if any, could, in the sole judgment of
the Required Lenders, reasonably be expected to have a Material Adverse Effect;
or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or the Borrower or any other Person
contests in any manner the validity or enforceability of any provision of any
Loan Document; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

 

59



--------------------------------------------------------------------------------

SECTION 7.02. Remedies Upon Event of Default If any Event of Default occurs and
is continuing then, and in every such event (other than an event with respect to
the Borrower described in Section 7.01(f), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in Section 7.01(f), the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations accrued hereunder and under
the other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default

 

60



--------------------------------------------------------------------------------

unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor, which successor shall be
consented to by the Borrower at all times other than during the occurrence and
continuance of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment, and/or the
consent of the Borrower (if required pursuant to the immediately preceding
sentence) has not been granted, within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, with the consent of the
Borrower at all times other than during the occurrence and continuance of an
Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed), appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

61



--------------------------------------------------------------------------------

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, 940 Winter Street, Waltham, Massachusetts 02451,
Attention of Treasurer (Telecopy No. (781) 663-5977; Telephone No. (781)
663-6900);

(ii) if to the Administrative Agent, (A) to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention of Nanette Wilson
(Telecopy No. (888) 292-9533), (B) with a copy to JPMorgan Chase Bank, N.A., Two
Corporate Drive, Suite 730, Shelton, Connecticut 06484, Attention of Scott
Farquhar (Telecopy No.(203) 944-8495) and (C) in the case of a notification of
the DQ List, to JPMDQ_Contact@jpmorgan.com; and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

62



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Communications through an Electronic
System, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of the Borrower pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

63



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
the Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby (provided that only the consent
of the Required Lenders shall be necessary to amend the provisions of
Section 2.13(c) or to waive any obligation of the Borrower to pay interest or
any other amount at the interest rate prescribed in such Section),
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent (it being understood that any change to Section 2.24 shall
require the consent of the Administrative Agent). Notwithstanding the foregoing,
no consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or
(iii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.

(d) If (i) in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained or (ii) any Lender becomes a
Non-Extending Lender (any such Lender whose consent is necessary but

 

64



--------------------------------------------------------------------------------

not obtained, and any such Lender that becomes a Non-Extending Lender, being
referred to herein as a “Non-Consenting Lender”), then the Borrower may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent or, after
the occurrence and during the continuation of an Event of Default, any Lender,
in connection with the enforcement or protection of its rights in connection
with this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or its equity holders, Affiliates, creditors or any other third
Person and whether based on contract, tort or any other theory and regardless of

 

65



--------------------------------------------------------------------------------

whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee, (y) a claim initiated
by the Borrower against such Indemnitee for a breach in bad faith by such
Indemnitee of its obligations under this Agreement or (z) any disputes solely
among Indemnitees (other than (A) claims against any of the Administrative Agent
or the Lenders or any of their Affiliates in its capacity or in fulfilling its
role as the Administrative Agent, a lead arranger, a bookrunner or any similar
role under this Agreement and (B) claims arising as a result of an act or
omission by the Borrower or any of its Affiliates). This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) other than, in each case, for
direct or actual damages resulting from such Indemnitee’s (x) gross negligence,
(y) willful misconduct or (z) breach in bad faith of its obligations under this
Agreement pursuant to a claim initiated by the Borrower, in each case as
determined by a final and non-appealable judgment of a court of competent
jurisdiction, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

66



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

67



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.07(b), 2.18(e) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”), other than a natural person, a Defaulting Lender (or its Lender
Parent) or the Borrower or any of the Borrower’s Affiliates or Subsidiaries, in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; (B) shall not be entitled to receive any greater payment under

 

68



--------------------------------------------------------------------------------

Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive; and (C) a Participant shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation sold to such Participant. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Disqualified Institutions.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation). For the avoidance of doubt, with respect to
any assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a written
supplement to the list of “Disqualified Institutions” referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Lender or Participant
and (y) the execution by the Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.

 

69



--------------------------------------------------------------------------------

(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on a Platform, including that portion
of such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender or potential Lender requesting the same.

(v) The Administrative Agent and the Lenders shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions. Without limiting the generality of the foregoing, neither the
Administrative Agent nor any Lender shall (x) be obligated to ascertain, monitor
or inquire as to whether any other Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, by any other Person to any Disqualified
Institution.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on

 

70



--------------------------------------------------------------------------------

any Loan or any fee or any other amount payable under this Agreement or any
other Loan Document is outstanding and unpaid (other than unasserted
indemnification, tax, gross-up, expense reimbursement or yield protection
obligations, in each case, for which no claim has been made) and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all of the Obligations of the
Borrower held by such Lender, irrespective of whether or not such Lender shall
have made any demand under the Loan Documents and although such obligations may
be unmatured. The applicable Lender shall promptly notify the Borrower and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

71



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan, and
of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each of the parties hereto hereby irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

72



--------------------------------------------------------------------------------

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(in which case the Administrative Agent and the Lenders agree (except with
respect to any audit or examination conducted by bank accountants or any self
regulatory authority or governmental or regulatory authority exercising
examination or regulatory authority), to the extent practicable (with respect to
any bank regulatory authority) and not prohibited by applicable law, rule or
regulation, to inform the Borrower promptly thereof and prior to the disclosure
thereof), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (it being
understood that the DQ List may be disclosed to any assignee or Participant, or
prospective assignee or Participant, in reliance on this clause (f)) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender, other than as a result of a
breach of this Section, on a nonconfidential basis from a source other than the
Borrower (which source is not known by such recipient to be in breach of
confidentiality obligations to the Borrower or any Subsidiary), or (j) to the
extent such Information is information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry. For the purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower (other than any such information received from a
source that is known by such recipient to be in breach of confidentiality
obligations to the Borrower or any Subsidiary). Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

73



--------------------------------------------------------------------------------

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

74



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PERKINELMER, INC., as the Borrower By   /s/ Joel S. Goldberg   Name:   Joel S.
Goldberg   Title:   Senior Vice President, Administration General Counsel and
Secretary

Signature Page to Loan Agreement

PerkinElmer, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent
By   /s/ D. Scott Farquhar   Name: D. Scott Farquhar   Title: Executive Director

 

2



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 200,000,000  

AGGREGATE COMMITMENT

   $ 200,000,000  



--------------------------------------------------------------------------------

SCHEDULE 3.01

EXISTENCE, QUALIFICATION AND POWER

 

Loan Party    PERKINELMER, INC Jurisdiction of Incorporation    Massachusetts
Principal Place of Business   

940 Winter Street

Waltham, MA 02451

Tax Identification Number    04-2052042



--------------------------------------------------------------------------------

SCHEDULE 3.05

MATERIAL INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.13

SUBSIDIARIES AND EQUITY INVESTMENTS

PART (a)

PERKINELMER, INC.’S SUBSIDIARIES

As of August 11, 2017, the following is a list of the Borrower’s active
subsidiaries, together with their subsidiaries. Except as noted, all voting
securities of the listed subsidiaries are 100% beneficially owned by the
Borrower or a subsidiary thereof. The subsidiaries are arranged alphabetically
by state and then country of incorporation or organization.

 

Name of Company

  

Jurisdiction

  

Name of Parent

Caliper Life Sciences, Inc.    Delaware    PerkinElmer Holdings, Inc. Cambridge
Research & Instrumentation, Inc.    Delaware    Caliper Life Sciences, Inc.
PerkinElmer Diagnostics Holdings, Inc.    Delaware    PerkinElmer Holdings, Inc.
PerkinElmer Health Sciences, Inc.    Delaware    PerkinElmer Holdings, Inc.
PerkinElmer Informatics, Inc.    Delaware    PerkinElmer Holdings, Inc. ViaCord,
LLC    Delaware    PerkinElmer Diagnostics Holdings, Inc. VisEn Medical Inc.   
Delaware    PerkinElmer Health Sciences, Inc. Xenogen Corporation    Delaware   
Caliper Life Sciences, Inc. NovaScreen Biosciences Corporation    Maryland   
Caliper Life Sciences, Inc. PerkinElmer Holdings, Inc.    Massachusetts   
PerkinElmer, Inc. Perten Instruments, Inc.    Nevada    PerkinElmer Health
Sciences, Inc. PerkinElmer Genetics, Inc.    Pennsylvania    PerkinElmer
Diagnostics Holdings, Inc. PerkinElmer Automotive Research, Inc.    Texas   
PerkinElmer Holdings, Inc. Bioo Scientific Corporation    Texas    PerkinElmer
Holdings, Inc. Geospiza, Inc.    Washington    PerkinElmer Holdings, Inc.
Perkin-Elmer Argentina S.R.L.    Argentina    PerkinElmer Holdings, Inc. (98%)1
Newport Scientific Pty Ltd.    Australia    Perten Instruments AB PerkinElmer
Pty. Ltd.    Australia    PerkinElmer Holdings, Inc. Perten Instruments of
Australia Pty Ltd.    Australia    Perten Instruments AB PerkinElmer Vertriebs
GmbH    Austria    Wellesley B.V. PerkinElmer BVBA    Belgium    PerkinElmer
Life Sciences International Holdings2 PerkinElmer do Brasil Ltda.    Brazil   
PerkinElmer International C.V. (99%)3 PerkinElmer Health Sciences Canada, Inc.
   Canada    PerkinElmer Life Sciences International Holdings Perten Instruments
Inc.    Canada    Perten Instruments AB PerkinElmer Chile Ltda.    Chile   
PerkinElmer Health Sciences, Inc. (68%)4 PerkinElmer Healthcare Diagnostics
(Shanghai) Co., Ltd.    China    PerkinElmer IVD Pte Ltd. PerkinElmer
Instruments (Suzhou) Co., Ltd.    China    Wellesley B.V. PerkinElmer Management
(Shanghai) Co., Ltd.    China    PerkinElmer Singapore Pte Ltd. Perten
Instruments (Beijing) Co., Ltd.    China    Perten Instruments AB Shanghai
Haoyuan Biotech Co., Ltd.    China    PerkinElmer Holding Luxembourg S.à r.l.
Suzhou PerkinElmer Medical Laboratory Co., Ltd.    China    Suzhou Sym-Bio
Lifescience Co., Ltd.

 

1  PerkinElmer Health Sciences, Inc. owns 2%.

2  PerkinElmer Holdings, Inc. owns a de minimus share.

3  PerkinElmer Holdings, Inc. owns 1%; PerkinElmer Health Sciences, Inc. owns a
de minimus share.

4  PerkinElmer Holdings, Inc. owns 32%.



--------------------------------------------------------------------------------

Name of Company

  

Jurisdiction

  

Name of Parent

Suzhou Sym-Bio Lifescience Co., Ltd.    China    PerkinElmer Healthcare
Diagnostics (Shanghai) Co., Ltd. PerkinElmer Danmark A/S    Denmark    Wallac Oy
PerkinElmer Finland Oy    Finland    Wallac Oy PerkinElmer Investments Ky   
Finland    PerkinElmer Finance Luxembourg S.à r.l. 5 PerkinElmer Oy    Finland
   Wellesley B.V. Wallac Oy    Finland    PerkinElmer Oy PerkinElmer SAS   
France    PerkinElmer Nederland B.V. Perten Instruments France SASU    France   
Perten Instruments AB SOCOMA-PERTEN SAS    France    PerkinElmer SAS PerkinElmer
Cellular Technologies Germany GmbH    Germany    PerkinElmer LAS (Germany) GmbH
PerkinElmer chemagen Technologie GmbH    Germany    PerkinElmer Cellular
Technologies Germany GmbH PerkinElmer LAS (Germany) GmbH    Germany   
PerkinElmer Holdings, Inc. Perten Instruments GmbH    Germany    Perten
Instruments AB PerkinElmer (Hong Kong) Limited    Hong Kong    PerkinElmer
Holdings, Inc. PerkinElmer (India) Private Limited    India    PerkinElmer
Singapore Pte Ltd. 6 PerkinElmer Health Sciences Private Limited    India   
PerkinElmer IVD Pte Ltd. (91%)7 Tulip Diagnostics Pvt Ltd.    India   
PerkinElmer Holding Luxembourg S.à r.l.8 PerkinElmer (Ireland) Ltd.    Ireland
   Wellesley B.V. PerkinElmer Israel Ltd.    Israel    PerkinElmer Holding
Luxembourg S.à r.l. Perkin Elmer Italia SpA    Italy    Wellesley B.V. Perten
Instruments Italia Srl    Italy    Perten Instruments AB PerkinElmer Japan Co.
Ltd.    Japan    PerkinElmer Life Sciences International Holdings (97%)9 Perkin
Elmer Yuhan Hoesa    Korea    PerkinElmer International C.V. PerkinElmer Finance
Luxembourg S.à r.l.    Luxembourg    PerkinElmer Holding Luxembourg S.à r.l.
PerkinElmer Holding Luxembourg S.à r.l.    Luxembourg    PerkinElmer
International C.V. Perkin Elmer Sdn. Bhd.    Malaysia    PerkinElmer
International C.V. Perkin Elmer de Mexico, S.A.    Mexico    PerkinElmer
Holdings, Inc.10 Delta Instruments B.V.    Netherlands    PerkinElmer Health
Sciences B.V. PerkinElmer Health Sciences B.V.    Netherlands    PerkinElmer
Life Sciences International Holdings PerkinElmer International C.V.   
Netherlands    PerkinElmer Holdings, Inc.11 PerkinElmer Nederland B.V.   
Netherlands    Wellesley B.V. Wellesley B.V.    Netherlands    PerkinElmer
Holding Luxembourg S.à r.l. PerkinElmer Norge AS    Norway    Wallac Oy
Perkin-Elmer Instruments (Philippines) Corporation    Philippines    PerkinElmer
Holdings, Inc. PerkinElmer Polska Sp zo.o.    Poland    Wellesley B.V.
PerkinElmer Shared Services Sp zo.o.    Poland    Wellesley B.V. PerkinElmer IVD
Pte Ltd.    Singapore    Wallac Oy PerkinElmer Singapore Pte Ltd.    Singapore
   PerkinElmer International C.V. PerkinElmer South Africa (Pty) Ltd.    South
Africa    Wellesley B.V. Integromics, S.L.    Spain    PerkinElmer España, S.L.
PerkinElmer España, S.L.    Spain    Wellesley B.V. PerkinElmer Sverige AB   
Sweden    Wallac Oy

 

5  PerkinElmer Holding Luxembourg S.à r.l. owns a de minimus share.

6  Wellesley B.V. owns a de minimus share.

7  Surendra Genetic Laboratory & Research Centre Pte Ltd. owns 9%.

8  Individual shareholders own 1%.

9  Wallac Oy owns 3%.

10  PerkinElmer, Inc. owns a de minimus share.

11  PerkinElmer, Inc. owns 1%.

 

2



--------------------------------------------------------------------------------

Name of Company

  

Jurisdiction

  

Name of Parent

PerkinElmer Sweden Health Sciences Holdings AB    Sweden    PerkinElmer
Holdings, Inc. Perten Instruments AB    Sweden    Perten Invest AB Vanadis
Diagnostics AB    Sweden    PerkinElmer Sweden Health Sciences Holdings AB
PerkinElmer (Schweiz) AG    Switzerland    Wellesley B.V. PerkinElmer Taiwan
Corporation    Taiwan    PerkinElmer Holding Luxembourg S.à r.l. PerkinElmer
Limited    Thailand    PerkinElmer, Inc. PerkinElmer Sağlik ve Çevre Bilimleri
Ltd.    Turkey    PerkinElmer Holding Luxembourg S.à r.l. PerkinElmer (UK)
Holdings Ltd.    United Kingdom    Wellesley B.V. PerkinElmer LAS (UK) Ltd.   
United Kingdom    PerkinElmer (UK) Holdings Ltd. PerkinElmer Life Sciences
International Holdings    United Kingdom    PerkinElmer Health Sciences, Inc.
PerkinElmer Ltd.    United Kingdom    PerkinElmer (UK) Holdings Ltd.

PART (b)

None.

 

3



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING LIENS

DEBTOR:                   PERKINELMER, INC.

JURISDICTION:       MASSACHUSETTS, SECRETARY OF STATE

 

FILE NUMBER    FILE DATE   

FILE
TYPE

  

SECURED PARTY

  

COLLATERAL12

200324783940    10/24/2003    UCC   

De Lage Landen Financial

Services, Inc.

   Equipment and proceeds 200434553990    11/19/2004    Amend   

De Lage Landen Financial

Services, Inc.

   Amendment to restate collateral 200434933080    12/7/2004    Amend   

De Lage Landen Financial

Services, Inc.

   Amendment to add equipment 200868203960    9/10/2008    Cont   

De Lage Landen Financial

Services, Inc.

   Continuation 201306751490    09/19/2013    Cont   

De Lage Landen Financial

Services, Inc.

   Continuation 200972473130    4/16/2009    UCC   

Hewlett- Packard Financial

Services Company

   Equipment, software and proceeds 201410032690    02/18/2014    Cont   

Hewlett- Packard Financial

Services Company

   Continuation 201410266310    02/27/2014    Cont   

Hewlett- Packard Financial

Services Company

   Continuation 201307892570    11/6/2013    UCC    PNC Equipment Finance, LLC
   Equipment and proceeds 201412677420    06/17/2014    UCC    Cisco Systems
Capital Corporation    Equipment and proceeds 201415087820    10/08/2014    UCC
   Konica Minolta Premier    Equipment and proceeds 201625421070    1/11/2016   
UCC    Apple Financial Services    Equipment and proceeds

DEBTOR:                   PERKINELMER HEALTH SCIENCES, INC.

JURISDICTION:       DELAWARE, SECRETARY OF STATE

 

FILE NUMBER    FILE DATE   

FILE

TYPE

  

SECURED PARTY

  

COLLATERAL

2013 1794248    5/1/2013    UCC    Toyota Motor Credit Corporation    Equipment

DEBTOR:                   VIACORD, LLC

JURISDICTION:       DELAWARE, SECRETARY OF STATE

 

FILE NUMBER    FILE DATE   

FILE
TYPE

  

SECURED PARTY

  

COLLATERAL

2012 4923829    12/18/2012    UCC    Susquehanna Commercial Finance, Inc.   
Equipment and proceeds

 

12  Reference is made to each financing statement for a complete description of
the collateral.

 

4



--------------------------------------------------------------------------------

DEBTOR:                   XENOGEN CORPORATION

JURISDICTION:       DELAWARE, SECRETARY OF STATE

 

FILE NUMBER    FILE
DATE   

FILE
TYPE

  

SECURED PARTY

  

COLLATERAL

3338185 5    12/23/2003    UCC    General Electric Capital Corporation   
Equipment and proceeds 2008 4237242    12/19/2008    CONT    General Electric
Capital Corporation    Continuation 2013 3026391    08/02/2013    CONT   
General Electric Capital Corporation    Continuation

 

5



--------------------------------------------------------------------------------

SCHEDULE 6.03

EXISTING INDEBTEDNESS

 

I. 5.00% Senior Notes due 2021

5.00% Senior Notes due 2021 issued pursuant to an Indenture dated as of
October 25, 2011 between the Borrower and U.S. Bank National Association, as
trustee (the “Trustee”), as supplemented by the Supplemental Indenture dated as
of October 25, 2011 between the Borrower and the Trustee, with remaining
principal balance of approximately $498,427,368.

 

II. 1.875% Senior Notes due 2026

1.875% Senior Notes due 2026 issued pursuant to an Indenture dated as of
October 25, 2011 between the Borrower and the Trustee, as supplemented by the
Third Supplemental Indenture dated as of July 19, 2016 between the Borrower and
the Trustee, with a remaining principal balance of approximately $566,301,689.

 

III. Capital Lease Obligations

Capital Lease Obligations in the aggregate amount of $36,485,093.

 

IV. Outstanding Letters of Credit

 

Letter of Credit
No.

  

Beneficiary

   USD Amount  

3053245

   Liberty Mutual Insurance Company      3,940,505  

3053419

   Federal Insurance Company      220,000  

3054801

   Commonwealth of MA Dept. of Public Health Radiation Control Program     
6,796,292  

3043511

   RA 710 Bridgeport Avenue LLC      463,152      TOTAL:      11,419,949  

 

6



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.

   Assignor:                                                         

2.

   Assignee:                                                                [and
is an Affiliate/Approved Fund of [identify Lender]1]

3.    

   Borrower:    PerkinElmer, Inc.

4.

   Administrative Agent:        JPMorgan Chase Bank, N.A., as the administrative
agent under the Loan Agreement

5.

   Loan Agreement:    The Loan Agreement dated as of August 11, 2017 among
PerkinElmer, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for all

Lenders

  

Amount of Commitment/Loans

Assigned

  

Percentage Assigned of

Commitment/Loans2

$

   $    %

$

   $    %

$

   $    %

Effective Date:                              , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:     Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:     Title:

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

By:     Title:

[Consented to:]3

PERKINELMER, INC.

 

By:     Title:

 

2  Set forth, so at least 9 decimals, as percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.

 

2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT C

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT D

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

PERKINELMER, INC.

TERM LOAN FACILITY

August 11, 2017

LIST OF CLOSING DOCUMENTS1

SECTION I. EFFECTIVE DATE DOCUMENTS

A. LOAN DOCUMENTS

 

1. Loan Agreement (the “Loan Agreement”) by and among PerkinElmer, Inc., a
Massachusetts corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a term loan facility to the Borrower from
the Lenders in an aggregate principal amount of $200,000,000.

SCHEDULES

 

Schedule 2.01

   —    Commitments

Schedule 3.01

   —    Existence, Qualification and Power

Schedule 3.05

   —    Material Indebtedness

Schedule 3.13

   —    Subsidiaries and Equity Investments

Schedule 6.01

   —    Existing Liens

Schedule 6.03

   —    Existing Indebtedness

EXHIBITS

 

Exhibit A

   —    Form of Assignment and Assumption

Exhibit B

   —    [Intentionally Omitted]

Exhibit C

   —    [Intentionally Omitted]

Exhibit D

   —    [Intentionally Omitted]

Exhibit E

   —    List of Closing Documents

Exhibit F-1

   —    [Intentionally Omitted]

Exhibit F-2

   —    [Intentionally Omitted]

Exhibit G-1

   —    Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit G-2

   —    Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit G-3

   —    Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit G-4

   —    Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit H-1

   —    Form of Borrowing Request

Exhibit H-2

   —    Form of Interest Election Request

Exhibit I

   —    Form of Note

Exhibit J

   —    Form of Compliance Certificate

 

1  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Loan Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



--------------------------------------------------------------------------------

B. CORPORATE DOCUMENTS

 

2. Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of the Borrower as in
effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of the Borrower authorizing the execution,
delivery and performance of each Loan Document and (iv) the names and true
signatures of the incumbent officers of the Borrower authorized to sign the Loan
Documents and to request a Borrowing under the Loan Agreement.

 

3. Good Standing Certificate (or analogous documentation if applicable) for the
Borrower from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

C. OPINIONS

 

4. Opinion of Wilmer Cutler Pickering Hale and Dorr LLP, U.S. counsel for the
Borrower.

SECTION II. FUNDING DATE DOCUMENTS

 

5. A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower certifying the following: (i) that all of the
representations and warranties contained in Article III of the Loan Agreement
are true and correct as of the Funding Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date and (ii) that no
Default or Event of Default has occurred and is then continuing.

 

2



--------------------------------------------------------------------------------

EXHIBIT F-1

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT F-2

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement dated as of August 11, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among PerkinElmer, Inc., a Massachusetts corporation (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF LENDER]

 

By:     Name: Title:

Date:                     , 20[__]



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement dated as of August 11, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among PerkinElmer, Inc., a Massachusetts corporation (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF PARTICIPANT]

 

By:     Name: Title:

Date:                     , 20[__]



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement dated as of August 11, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among PerkinElmer, Inc., a Massachusetts corporation (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF PARTICIPANT]

 

By:     Name: Title:

Date:                     , 20[__]



--------------------------------------------------------------------------------

EXHIBIT G-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan Agreement dated as of August 11, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among PerkinElmer, Inc., a Massachusetts corporation (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF LENDER]

 

By:     Name: Title:

Date:                     , 20[__]



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

10 South Dearborn

Chicago, Illinois 60603

Attention: [            ]

Facsimile: [            ]

With a copy to:

[            ]

[            ]

Attention: [            ]

Facsimile: [            ]

Re: PerkinElmer, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Loan Agreement dated as of August 11, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among PerkinElmer, Inc., a Massachusetts corporation (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Loan Agreement. The Borrower hereby gives you
notice pursuant to Section 2.03 of the Loan Agreement that it requests a
Borrowing under the Loan Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:

 

1. Aggregate principal amount of Borrowing:5             

 

2. Date of Borrowing (which shall be a Business Day):             

 

3. Type of Borrowing (ABR or Eurocurrency):             

 

4. Interest Period and the last day thereof (if a Eurocurrency Borrowing):6
            

 

5. Currency:             

 

6. Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent and the Borrower to which proceeds of Borrowing
are to be disbursed:             

[Signature Page Follows]

 

 

5  Not less than applicable amounts specified in Section 2.02(c).

6  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section 4.01 of the Loan Agreement are satisfied as of the date
hereof.

 

Very truly yours,

PERKINELMER, INC.,

as the Borrower

By:     Name: Title:



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

10 South Dearborn

Chicago, Illinois 60603

Attention: [            ]

Facsimile: ([        ]) [        ]-[            ]

Re: PerkinElmer, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Loan Agreement dated as of August 11, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among PerkinElmer, Inc., a Massachusetts corporation (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Loan Agreement. The Borrower hereby gives you
notice pursuant to Section 2.08 of the Loan Agreement that it requests to
[convert][continue] an existing Borrowing under the Loan Agreement, and in that
connection the Borrower specifies the following information with respect to such
[conversion][continuation] requested hereby:

 

1. List date, Type, principal amount, currency and Interest Period (if
applicable) of existing Borrowing:             

 

2. Aggregate principal amount of resulting Borrowing:             

 

3. Effective date of interest election (which shall be a Business Day):
            

 

4. Type of Borrowing (ABR or Eurocurrency):             

 

5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):1
            

[Signature Page Follows]

 

 

1  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Very truly yours,

PERKINELMER, INC.,

as the Borrower

By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTE

[            ]

FOR VALUE RECEIVED, the undersigned, PERKINELMER, INC., a Massachusetts
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [NAME OF
LENDER] (the “Lender”) the aggregate unpaid amount of the Loan made by the
Lender to the Borrower pursuant to the “Loan Agreement” (as defined below) on
the Maturity Date or on such earlier date as may be required by the terms of the
Loan Agreement. Capitalized terms used herein and not otherwise defined herein
are as defined in the Loan Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of the Loan made to it from the date of such Loan until such principal amount is
paid in full at a rate or rates per annum determined in accordance with the
terms of the Loan Agreement. Interest hereunder is due and payable at such times
and on such dates as set forth in the Loan Agreement.

At the time of the Loan, and upon each payment or prepayment of principal of
such Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Loan Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Loan Agreement dated as of August 11, 2017 by and among the
Borrower, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). The Loan Agreement, among other things, (i) provides for the
making of a Loan by the Lender to the Borrower on the Funding Date in an amount
not to exceed such Lender’s Commitment, the indebtedness of the Borrower
resulting from such Loan to it being evidenced by this Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments of the principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

*****



--------------------------------------------------------------------------------

PERKINELMER, INC.

By:     Name: Title:

 

Note



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount of

Loan

 

Type of

Loan Currency

 

Interest

Period/Rate

 

Amount of Principal
Paid or Prepaid

 

Unpaid Principal
Balance

 

Notation

Made By



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Loan Agreement, dated as of August 11, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among PERKINELMER, INC., a Massachusetts corporation (the
“Borrower”), the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 5.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 5.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]



--------------------------------------------------------------------------------

3. The financial covenant analysis and information set forth on Schedule 1
attached hereto is true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,             .

 

PERKINELMER, INC.

By:     Name:   Title:  



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

[To be completed by Borrower]